Mr. President, may I first associate myself with 
the congratulations extended to you on your 
election as President of the General Assembly.
92.	I am very pleased to have the honour once 
again of addressing the General Assembly after an 
interval of seven years. In an international 
perspective, seven years is not a long time. Yet 
in that interval, profound changes have imposed 
themselves on the world community—changes that 
have distanced us from the relatively optimistic 
days of the mid-1970s.
93.	Simply stated, the world at present is 
facing acute economic and political crises. World 
economic conditions have deteriorated sharply, 
with devastating consequences on the aspirations 
of all nations, rich and poor alike. Political 
upheaval has driven the interna¬tional community 
towards recurrent instability. And these forces 
are closely linked. Political crises generate 
economic consequences and economic dislocations 
breed political instability.
94.	How can we chart a course for our 
institutions that will bring us through this 
period of grave economic dislocation and 
dangerous political tension and serve the 
interests of all members of the General Assembly?
93. When our present institutions, such as the 
United Nations, IMF, the World Bank and GATT, 
first took shape, there was hope of maintaining a 
network of relationships which would match the 
complexity of post-war interdependence and help 
us to stabilize it. Today, the need to manage 
interdependence is even more pressing. But in the 
present crisis there is a disturbing tendency to 
discount and discredit multi¬lateral 
institutions. Because the maze of international 
problems has become more resistant to 
conventional solutions, attacks are being made on 
the institutions through which solutions are 
being approached. The United Nations, in 
particular, has been the object of much criticism.

96.	We cannot fail to realize that 
interdependence is a reality that we must accept, 
for better or for worse, and that no nation can 
hope to resolve its problems on its own. 
Multilateralism, whatever its specific form, is 
our primary hope for counteracting on a world 
scale political and economic aggression which can 
only too easily result from a long period of 
uncertainty and fear.
97.	However, let us have no illusions: the 
credibility and the effectiveness of the 
multilateral institutions depend on the political 
will of nations and of their leaders, and on the 
will to find a collective response to serious 
national and international problems.

98.	Most countries, developed and developing, 
are now grappling with high rates of inflation. 
Slow or stagnant growth and international 
payments imbal¬ances compound already serious 
debt problems. Record high unemployment in many 
countries threatens the social and political 
fabric of our societies and feeds protectionist 
sentiment. At the international level, the 
economic crisis is having a devastating effect on 
growth prospects and on development assistance. 
Debt-servicing problems have reached proportions 
that impose considerable strain on the 
international financial system.
99.	The consequence has been an increasing 
ten¬dency towards economic parochialism. 
Pressures for short-term relief put at risk the 
multilateral system and narrow the longer-term 
prospects for all of us. These pressures must be 
resisted.
100.	The collective response to the current 
economic situation was extensively discussed at 
the annual meeting of IMF and the World Bank held 
recently in Toronto. I was encouraged by the 
determination of participants at that meeting to 
treat economic problems as matters of common 
concern requiring common action.
101.	I should like to underline two important 
themes. First, the magnitude of the financial 
difficulties many of our countries face makes it 
imperative that IMF should have adequate 
resources to ensure that it can continue to play 
its vital role in promoting adjustment in member 
countries. That is why Canada supports a 
substantial increase in quotas during the Eighth 
General Review.
102.	Secondly, the current economic situation has meant that 
development assistance has become even more 
essential for a number of developing countries 
and it is important that bilateral and 
multilateral flows continue. We welcomed the 
agreement reached at Toronto to ensure an 
adequate level of funding through the life of the 
Sixth Replenishment of the International 
Development Association (IDAVI).
103.	The tendency to turn inward economically 
is also exerting strain on the multilateral 
trading system. Protectionist sentiment arising 
from economic disloca¬tion is difficult for all 
Governments to deal with, my own included. But it 
is absolutely essential that we manage these 
pressures collectively to avoid under¬mining 
GATT. That organization has been enormously 
beneficial in promoting world economic growth in 
developed and developing countries. Any serious 
weakening of GATT through beggar-thy-neighbour 
policies would have the ultimate effect of making 
beggars of us all. GATT can and should be 
strengthened.
104.	Canada will chair the 1982 annual session 
of the GATT Contracting Parties, which will be 
held at the ministerial level in November. We 
regard this session as a significant test of our 
collective determination to manage an 
interdependent system.
105.	Intense preoccupation with domestic 
economic concerns also confounds our attempts to 
persevere with development assistance programmes. 
What should be our response to the inescapability 
of shrinking resources? How do we face the 
difficulties in generating increased development 
assistance flows?
106.	We should all—national donors and 
multilateral agencies alike—rationalize 
deployment of available resources for maximum 
possible effect. The best results can be obtained 
from this process of com¬pulsory selectivity only 
if donors focus on areas of special national 
expertise and resources. Canada has chosen to 
concentrate its efforts in three particular areas 
which draw upon considerable national experience. 
These are the food and agricultural area, energy, 
specifically petroleum exploration, and human 
resources.

107.	Another response to shrinking resources 
should be to make full and timely use of every 
opportunity for enhanced co operation. In this 
connection, I am disappointed with the lack of 
progress made on global negotiations since the 
Versailles Economic Summit in June. Canada 
believes that the text of a compromise resolution 
worked out at Versailles represented a 
significant step in the effort to find a formula 
for launching global negotiations. I regret that 
it has not been possible to find a basis for real 
negotiations.
108.	Economic problems are all the more vexing 
and potentially dangerous because they are bound 
up with serious political instability. Political 
instability pro¬duces consequences extending far 
beyond the imme¬diate region in which conflict 
has erupted. In a shrinking world local 
vulnerabilities and tragedies become the common 
concern of us all.
109.	We have witnessed the long agony of 
Lebanon and, but 10 days ago, the horror of the 
massacre of Palestinians. These terrible events 
show us in stark fashion the price that must be 
paid when one strives to resolve political 
problems by military means, when disputes among 
nations and peoples and political factions 
replace negotiations, when one misuses or 
disregards the instruments that the international 
com¬munity has established to settle disputes and 
prevent human suffering.
110.	I should like to stress that Canada 
staunchly supports the sovereignty, independence 
and territorial integrity of Lebanon, and that it 
endorses the Security Council resolutions which 
call for Israel's withdrawal from west Beirut and 
the whole of Lebanon. No foreign force should 
remain in that country without the full consent 
of the Lebanese Government; otherwise that 
ravaged country will never know stability again.
111.	Equally important, efforts must be 
intensified now to grapple with the problems at 
the heart of the Arab-Israeli conflict. More than 
ever the tragic events of the last few months 
illustrate the need for a just and permanent 
solution which assures the legitimate rights of 
the Palestinian people, including their right to 
a homeland in the West Bank and Gaza, and the 
right of Israel to exist in security and peace. 
Important proposals for such a solution have 
recently been made. The United States proposals 
of 1 Sep¬tember in particular offer opportunities 
for progress which should vigorously be pursued.
112.	Other arenas of conflict continue to 
contribute to the generally high level of 
international tension. Events in Poland remain an 
object of our particular attention, not only 
because of concern for the basic rights and 
freedoms of the Polish people but also because of 
serious implications for stability in the heart 
of Europe.
113.	In Afghanistan and Cambodia we witness 
agonizing, protracted and deplorable military 
occupa¬tions which are in sharp contradiction 
with the aims and ideals of the Organization and 
the Charter. The Soviet occupation of Afghanistan 
and the Vietnamese occupation of Cambodia 
continue to violate the sovereignty of their 
victims and to ignore resolutions adopted by the 
General Assembly. Once again this year draft 
resolutions are before the Assembly on 
Afghanistan and Cambodia. I urge all Member 
States to support these draft resolutions.
114.	The Korean peninsula has long been an 
area of tension and concern. We are encouraged 
however by the proposals made in January this 
year by the President of the Republic of Korea 
seeking dialogue and reconciliation, without 
conditions, and we hope for the greater 
integration of the peninsula into the 
inter¬national community.
115.	The extent to which local or regional 
conflicts draw their energy from mutually 
antagonistic ideo¬logical systems is also cause 
for considerable concern. In recent years the 
breakdown of detente and an increasing anxiety 
over the unpredictability of events have fuelled 
public fears of nuclear war. Our peoples fear 
that everything is at risk: the economic and 
technological systems which sustain us, the 
political and social systems which underpin them 
and the very biosphere which permits the 
existence of life itself.
116.	The world had high hopes for the second 
special session of the General Assembly on 
disarmament. When the session ended and no final 
agreement on a comprehensive programme of 
disarmament had been reached, there was much 
disappointment and frustra¬tion. However, a 
disservice is done to the special session and to 
the United Nations as an institution if it is 
simply dismissed as a failure. Of course the 
results were disappointing, but then the 
expectations of many were probably 
unrealistically high given the prevailing 
international climate. Moreover, in this climate 
it is essential that the campaign for nuclear 
disarmament be waged at the negotiating table. My 
country strongly supports the present 
negotiations in Geneva to limit and reduce the 
level of nuclear arms.
117.	Canada has chosen to contribute to the 
arms control and disarmament process by 
concentrating on the vital issue of verification. 
We are doing this through participating in the 
international seismic data exchange and by 
substantially increasing research in 
verification. I would appeal to other Member 
States to consider how their particular 
circumstances and resources might be drawn upon 
to contribute to the arms control process. It is 
basically the same question as with development: 
given the need for selectivity, what can you 
contribute?
118.	I have evoked today a set of perplexing 
and interrelated economic and political problems. 
What is the United Nations capacity to respond to 
these? The question is an urgent one, because the 
United Nations and the specialized agencies 
address virtually the entire range of human 
concerns.
119.	Within the United Nations, crisis 
management capacity has been called seriously 
into question by divisions within the Security 
Council, by erosion of the constitutional 
division of authority between the Security 
Council and the General Assembly and by a cycle 
of ineffectual resolutions. We have seen an 
increasing tendency to introduce extraneous 
polemical issues in the specialized agencies, 
with adiminution of their effectiveness and 
credibility. Official spokes¬men of key States 
Members of the United Nations have expressed 
scepticism regarding the Organization. To counter 
attacks on the United Nations from within and 
without we must more closely bind our policies 
and our behaviour to the principles expressed in 
the Charter. We must also vigorously reaffirm the 
singular contribution that the United Nations has 
made to the development of international law. As 
the Secretary-General explained at length and 
with eloquence in a statement delivered last 
month in Montreal, the United Nations plays a 
unique and absolutely essential role in the 
promotion of the rule of law. It is only the 
United Nations, with its virtually global scope, 
which has the capacity to play that role.
120.	This year the Third United Nations 
Conference on the Law of the Sea succeeded in 
producing a profound achievement: a comprehensive 
constitution for the oceans of the world. The 
Conference could not have produced such a 
comprehensive convention without the active 
support and participation of all nations during 
the long years of negotiation. We deeply regret 
that the Conference was not able to adopt the 
text of the Convention by consensus. No State can 
remain aloof from the regime, and we must not be 
swayed by any attempt to undermine it.
121.	The United Nations has succeeded in 
making human rights violations a legitimate 
subject of interna¬tional scrutiny and it is 
significant that the Secretary- General has 
identified human rights promotion as a priority 
area. Canada will support the Secretary- General 
in these efforts. Effective procedures must be 
worked out to deal with flagrant violations of 
human rights.
122.	A role of critical importance for the 
United Nations is the peaceful resolution of 
disputes. How¬ever maligned the Organization may 
be concerning its efforts to resolve disputes, it 
can achieve notable successes. In Namibia, the 
United Nations has worked cut a balanced 
settlement plan which should bring Namibia to 
independence peacefully, and has obtained for 
that plan general acceptance. The substantial 
progress that has been made must be attributed in 
part to the dedication and constructive approach 
of the front-line States and the South West 
Africa People's Organization [SW/1PO]. We hope 
that remaining problems will be quickly resolved.
123.	The appointment of a new 
Secretary-General has come at a time when the 
United Nations is facing unprecedented problems 
and when the need for insti¬tutional reform has 
become obvious. In his first report on the work 
of the Organization, the Secretary- General has 
addressed this need in direct and specific terms. 
He has put forward several innovative 
sugges¬tions, in particular directed at a more 
effective Security Council. He has himself 
undertaken to play a more direct role in bringing 
urgent matters before the Council. These specific 
proposals and the Secre¬tary-General's commitment 
to administrative stream¬lining are very welcome 
and should be encouraged. Pragmatic reforms must 
be made or the United Nations will lose its 
validity as a forum for interna¬tional 
negotiations, not only for the promotion of peace 
and security but also for the shaping of our, 
economic future.
124.	The aims of the institutions we have 
invented are under considerable and potentially 
crippling strain. We must rededicate these 
institutions and the driving force of our 
determination must be a sense of shared 
vulnerability.
125.	The present crisis demands intelligence 
and will. Intelligence must lead us to a more 
profound
Understanding of political and economic forces; 
our will must reside in commitment to those 
national con¬cessions dictated by our mutual 
dependency. We cannot, must not, allow mutual 
antagonisms or self- absorption to divert our 
attention from the full range of difficulties 
which we face, and which we must face together.
